IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-20012
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

ROBERTO RIOJAS, JR.; DAVID CANTU; PEDRO MORENO; RAMIRO RIOJAS;
LUIS MORENO; LAZARO MORENO; IRELA YVETTE RIOJAS GONZALEZ;
MELBA RIOJAS MORENO; ROSANNA RIOJAS GUERRERO; JOSE LUIS CANTU;
EDUARDO MORENO; RENE GONZALEZ; CESAR MORENO, SR.; RENATO RIOJAS;
a/k/a Renato Riojas-Sandoval,

                                         Defendants-Appellants.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-95-CR-142
                        - - - - - - - - - -
                           July 11, 1997
Before JONES, DeMOSS, PARKER, Circuit Judges.

PER CURIAM:*

     Irela Yvette Riojas Gonzalez and Rene Gonzalez appeal from

the district court’s order revoking the magistrate judge’s order

of release pending trial.   The district court’s decision rests on

its conclusion that both Irela Yvette Riojas Gonzalez and Rene



     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
                           No. 97-20012
                                -2-

Gonzalez present a danger to the community and no conditions will

reasonably assure safety, and that they present a risk of flight

and no conditions will reasonably assure their appearance as

required.   See 18 U.S.C. § 3142(e)-(g).   The district court’s

conclusions are supported by the record.     See United States v.

Rueben, 974 F.2d 580, 586 (5th Cir. 1992).    The district court’s

detention order as to Irela Yvette Riojas Gonzalez and Rene

Gonzalez is AFFIRMED.